DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending in the application.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The claims has been amended by the examiner as follows:

	On line 12 of claim 1:
	“a second” is replaced with - a second end - .

	On the last line of each claim 1-13:
	The semicolon “ ; “ is replaced with a period - . - .

Allowable Subject Matter
4.	Claims 1-13 are allowed.

Reasons for Allowance
5.	The prior art does not disclose, teach or suggest:
The claimed anchor winch system comprising: a support arm; an end effector; a guide channel; a winch; a cable; an anchor; the end effector being mounted adjacent to a first end of the support arm; the guide channel longitudinally traversing through the support arm a first end of the cable being tethered to the winch; the cable being threaded through the guide channel; a second of the cable being tethered to the anchor.
As specifically claimed by applicant.

Conclusion
6.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose anchor winches and windlasses for boats and watercraft.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/09/2022